NOT RECOMMENDED FOR PUBLICATION
                               File Name: 17a0107n.06

                                          No. 15-2219
                                                                                    FILED
                                                                              Feb 14, 2017
                                                                          DEBORAH S. HUNT, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

FRED DAVIS,                                             )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )        ON APPEAL FROM THE
v.                                                      )        UNITED STATES DISTRICT
                                                        )        COURT     FOR      THE
FCA US LLC,                                             )        EASTERN DISTRICT OF
                                                        )        MICHIGAN
       Defendant-Appellee                               )
                                                        )



BEFORE:        MERRITT, BATCHELDER, and ROGERS, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Fred Davis, an African American, brought

claims against his employer, FCA US LLC (formerly known as Chrysler Group LLC), alleging

race discrimination pursuant to Title VII, 42 U.S.C. §§ 2000e and 1981, and Michigan’s Elliott-

Larsen Civil Rights Act (“ELCRA”), M.C.L. 37.2012 et seq., as well as claims of breach of

contract and promissory estoppel. Davis claims that these violations arose from Chrysler’s

selling a car dealership that he had hoped to own, and its treatment of him before, during, and

after that sale. We AFFIRM the decision of the district court.

       Prior to this litigation, Chrysler promoted Davis to the position of general manager of a

Chrysler dealership in Atlanta, Georgia. At that time, Chrysler had a program that was designed

to increase minority ownership of dealerships.       Through that program, Chrysler provided

individuals with long-term support and capitalization to help them “operate to own” a Chrysler
No. 15-2219, Davis v. FCA US LLC


dealership. Davis worked for Chrysler for nearly twenty-five years before it promoted him to

general manager of the Atlanta dealership. Davis wanted to be an operator of that dealership as

part of Chrysler’s program. However, that dealership had long been struggling financially. Soon

after Davis became the general manager, Chrysler decided to sell the dealership, foreclosing the

possibility that he might own it.

       The district court issued a memorandum and order, granting Chrysler’s motion for

summary judgment on Davis’s contract claims and deferring consideration of his racial

discrimination claims due to some controverted facts. In a supplement to the memorandum and

order, the district court granted Chrysler’s motion for summary judgment on Davis’s race

discrimination claims because it found that Davis had failed to establish that another Chrysler

employee was similarly situated to him. It also found that Davis had failed to proffer evidence to

establish that Chrysler’s stated reasons for its decisions were false or a pretext for race

discrimination. Davis appeals only the district court’s dismissal of his race discrimination claim.

       After carefully reviewing the record, the applicable law, and the parties’ briefs, we are

convinced that the district court did not err in its conclusions. The district court’s opinion

carefully and correctly sets out the law governing the issues raised and clearly articulates the

reasons underlying its decision. Thus, issuance of a full written opinion by this court would

serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we

AFFIRM.




                                                -2-